NO. 12-20-00125-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DANA K. MANNEN INDEPENDENT                     §      APPEAL FROM THE 294TH
EXECUTRIX OF THE ESTATE OF
JACKIE HOLLAND MANNEN,
APPELLANT
                                               §      JUDICIAL DISTRICT COURT
V.

JOANIE MANNEN TROUT,
APPELLEE                                       §      VAN ZANDT COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Dana K. Mannen, Independent Executrix of the Estate of Jackie Holland Mannen,
appeals a summary judgment granted in favor of Joanie Mannen Troutt. She presents one issue
on appeal. We affirm.


                                        BACKGROUND
       On February 7, 1997, Jackie Holland Mannen executed his Last Will and Testament,
which devised “all of [his] property that [he] may own or control in Van Zandt County, Texas, at
the time of [his] death” to his son, Jack Mannen III. Jackie died on May 14, 2009, and his Last
Will and Testament was admitted to probate in Van Zandt County on August 14, 2012.
       On August 15, 2016, Jack gifted a portion of the property he inherited from his father to
his niece, Troutt, via a gift deed. However, the deed improperly characterized Jack as the
executor instead of beneficiary of Jackie’s estate. Troutt discovered the error in June 2019,
following Jack’s death that February. Troutt filed a “Non-Material Correction Affidavit” in the




                                               1
Van Zandt County Real Property records on August 26, 2019, in accordance with the Texas
Property Code. 1
       On August 9, 2019, Dana challenged the validity of the 2016 gift deed. She filed suit
seeking a declaratory judgment that the gift deed is void. According to Dana’s petition, the
entirety of Jackie’s estate has not been distributed and Jack never received title to the property he
attempted to gift to Troutt. Troutt answered on September 9 and counterclaimed for breach of
fiduciary duty and a declaration that the gift deed is valid.
       On December 13, Troutt filed a traditional motion for summary judgment. In her motion,
Troutt argued that the property at issue immediately vested in Jack upon Jackie’s death under the
Texas Estates Code. 2 She further argued that the property at issue was Jackie’s separate property
because he acquired it before marriage. 3 As a result, Troutt urged that Jack held legal title to the
property at the time of the gift to Troutt. On December 23, the trial court issued a notice setting
the motion for hearing by submission for January 27, 2020. Dana claims she did not receive this
notice. Dana did not file a response to the motion for summary judgment. However, Dana filed
a motion for continuance on January 22. In her motion, Dana urged that she needed to depose
Troutt. Troutt filed a motion opposing the continuance. The trial court denied the motion for
continuance and granted Troutt’s motion in opposition. The trial court also granted Troutt’s
motion for summary judgment. This appeal followed.


                                       MOTION FOR CONTINUANCE
       In her sole issue, Mannen urges the trial court denied her due process because it did not
afford her an opportunity to depose Trout before granting Trout’s motion. Essentially, Mannen
argues the trial court abused its discretion in denying her motion for continuance.
Standard of Review
       “A trial court’s ruling on a motion for continuance is reviewed for a clear abuse of
discretion.” Antolik v. Antolik, No. 06-18-00096-CV, 2019 WL 2119646, at *6 (Tex. App.—
Texarkana May 15, 2019, pet. denied) (mem. op.) (citing Pjetrovic v. Home Depot, 411 S.W.3d
639, 644 (Tex. App.—Texarkana 2013, no pet.); BMC Software Belgium, N.V. v. Marchand, 83

       1
           See TEX. PROP. CODE ANN. § 5.028 (West 2021).
       2
           See TEX. EST. CODE ANN. § 101.001(a)(1) (West 2020).
       3
           See TEX. FAM. CODE ANN. § 3.001(1) (West 2006).


                                                      2
S.W.3d 789, 800 (Tex. 2002)). A trial court abuses its discretion when it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law. Id. Marchand,
83 S.W.3d at 800. “Rule 251 provides that a continuance shall not ‘be granted except for good
cause supported by affidavit.’” Hartwell v. Lone Star, PCA, 528 S.W.3d 750, 757 (Tex. App.—
Texarkana 2017, pet. dism’d) (citing TEX. R. CIV. P. 251); Estate of Grogan, 595 S.W.3d 807,
822–23 (Tex. App.—Texarkana 2020, no pet.). We consider the following nonexclusive factors
when deciding whether a trial court abused its discretion in denying a motion for continuance
seeking additional time to conduct discovery: the length of time the case has been on file, the
materiality and purpose of the discovery sought, and whether the party seeking the continuance
has exercised due diligence to obtain the discovery sought. Joe v. Two Thirty Nine Joint
Venture, 145 S.W.3d 150, 161 (Tex. 2004).
Analysis
        As described above, Dana filed suit in August 2019. Trout filed her motion for summary
judgment in December. Troutt’s motion for summary judgment urged that she conclusively
established her entitlement to declaratory relief. Six exhibits were attached to the motion for
summary judgment: (1) certified copy of Jackie’s Last Will and Testament; (2) certified copy of
Dana’s application to probate Jackie’s will and the corresponding order admitting it; (3) certified
copy of the 1986 warranty deed granting the property to Jackie; (4) certified copy of the 2016
gift deed; (5) certified copy of the 2019 non-material correction affidavit; and (6) certified death
certificate of Jack. Even though Dana claims she was not notified of the submission date, she
filed a motion for continuance. While she claims the need for additional discovery, namely
deposing Troutt, there is no evidence she pursued any discovery prior to the summary judgment
submission. In fact, the record indicates Dana filed her notice of intent to depose Trout on April
3, 2020, after the trial court had already ruled on the motion. 4
        Furthermore, we disagree with Dana that the discovery sought was material to her
response to Troutt’s motion. In her motion for continuance, Dana merely states that she needs to
depose Troutt “to the affidavit and multiple other matters.” Jackie’s Last Will and Testament
devised “all property located in Van Zandt County, Texas, belonging to Jackie Holland Mannen”
to his son, Jack Mannen III. This will was admitted to probate on August 1, 2012, and the order

        4
          The motion for continuance was denied and the motion for summary judgment was granted on February
21, 2020. However, due to an error with e-file, Dana did not receive notice of those orders on that date. She did
receive notice of them on April 3.


                                                       3
issuing letters testamentary was filed on August 14, 2012. All property that is devised by a will
vests immediately in the devisees upon the death of the testator. TEX. ESTATES CODE ANN.
§ 101.001(a)(1) (West 2020).              Consequently, title in the Van Zandt County properties
immediately vested in Jack. As a result, Jack had the legal title to convey the property when he
gifted it to Troutt in 2016.
         The gift deed incorrectly identified Jack as the executor of Jackie’s estate instead of a
beneficiary. However, Troutt filed a correction affidavit in accordance with the Texas Property
Code. See TEX. PROP. CODE ANN. § 5.028 (West 2021). This evidence establishes, as a matter
of law, that Troutt is entitled to a declaration that the gift deed is valid. As a result, we conclude
Dana failed to identify “facts essential to justify [her] opposition” to Troutt’s motion. See Joe,
145 S.W.3d at 162.           We cannot conclude that the trial court’s denial of the motion for
continuance was so arbitrary and unreasonable as to amount to a clear and prejudicial error of
law. See Marchand, 83 S.W.3d at 800-01. We overrule Dana’s sole issue.


                                                  DISPOSITION
         Having overruled Dana’s sole issue, we affirm the judgment of the trial court.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice


Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 30, 2021


                                         NO. 12-20-00125-CV


                    DANA K. MANNEN INDEPENDENT EXECUTRIX
                   OF THE ESTATE OF JACKIE HOLLAND MANNEN,
                                    Appellant
                                       V.
                             JOANIE MANNEN TROUT,
                                     Appellee


                                Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 19-00191)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed; all costs of this appeals are adjudged against
Appellant, DANA K. MANNEN, and that this decision be certified to the court below for
observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      5